Title: From Thomas Jefferson to George Washington, 30 December 1793
From: Jefferson, Thomas
To: Washington, George



Sir
Philadelphia Dec. 30. 1793.

I am informed, by the Director of the Mint, that an impediment has arisen to the coinage of the precious Metals, which it is my Duty to lay before you.
It will be recollected, that, in pursuance of the Authority, vested in the President, by Congress, to procure Artists from abroad, if necessary, Mr. Drotz, at Paris, so well known by the superior style of his coinage, was engaged for our Mint; but that, after occasioning to us a considerable delay, he declined coming: That thereupon, our Minister at London, according to the instructions he had received, endeavored to procure, there, a chief Coiner and Assayer; That, as to the latter, he succeeded, sending over a Mr. Albion Coxe, for that Office, but that he could procure no person, there, more qualified to discharge the duties of chief Coiner,  than might be had here; and therefore did not engage one. The Duties of this last Office, have consequently been hitherto performed,  and well performed by Henry Voight, an Artist of the United States; but the law requiring these Officers to give a security in the sum of 10,000 dollars each, neither is able to do it. The coinage of the precious metals, has, therefore, been prevented, for some time past, though, in order that the Mint might not be entirely idle, the coinage of copper has been going on; the trust in that, at any one point of time, being of but small amount.
It now remains to determine how this difficulty is to be got over. If, by discharging these Officers, and seeking others, it may well be doubted if any can be found in the United States, equally capable of fulfilling their duties; and to seek them from abroad, would still add to the delay; and if found either at home or abroad, they must still be of the description of Artists, whose circumstances and connections rarely enable them to give security in so large a sum: The other alternative would be to lessen the Securityship in money,  and to confide that it will be supplied by the vigilance of the Director, who, leaving as small masses of metal in the hands of the Officers, at any one time, as the course of
 their process will admit, may reduce the risk to what would not be considerable.
To give an idea of the extent of the trust to the several Officers, both as to sum, and time, it may be proper to state the course of the Business, according to what the Director is of Opinion it should be. The Treasurer, he observes, should receive the Bullion; the Assayer, by an operation on a few Grains of it, is to ascertain it’s fineness. The Treasurer is then to deliver it to the Refiner to be melted and mixed to the standard fineness—the Assayer, here again, examining a few grains of the melted mass, and certifying when it is of due fineness: the Refiner then delivers it to the Chief Coiner to be rolled and coined, and he returns it when coined, to the Treasurer. By this it appears, that a few grains only, at a time, are in the hands of the Assayer, the mass being confided, for operation, to the Refiner and Chief Coiner. It is to be observed that the law has not taken notice of the Office of Refiner, though so important an officer ought, it should seem, to be of the President’s nomination, and ought to give a Security nearly equal to that required from the Chief Coiner.
I have thought it my duty to give this information, under an impression that it is proper to be communicated to the Legislature, who will decide in their Wisdom, whether it will be expedient to make it the Duty of the Treasurer to receive and keep the Bullion before coinage.
To lessen the pecuniary Security required from the Chief Coiner and Assayer; And
To place the office of the Refiner under the same nomination with that of the other Chief Officers, to fix his Salary, and require due Security. I have the honor to be with the most perfect respect & attachment Sir, Your most obedient & most humble servant,

Th: Jefferson

